Affirmed as Reformed and Memorandum Opinion filed December 5, 2013.




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-12-01138-CR

                        EZEQUIEL FLORES, Appellant

                                         V.
                       THE STATE OF TEXAS, Appellee

                    On Appeal from the 174th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1303266

                 MEMORANDUM                      OPINION


      Appellant Ezequiel Flores pleaded not guilty to aggravated assault with a
deadly weapon. The jury convicted him and assessed punishment at twenty years
in prison. In a single issue on appeal, appellant contends that there is insufficient
evidence in the record to support the court’s order that he pay a particular amount
in court costs. We reform the trial court’s judgment to delete the specific amount
of costs, and affirm the judgment as reformed.
      In its judgment, the trial court ordered appellant to pay $294 in court costs.
Appellant requested the district clerk include the bill of costs in the appellate
record. In Johnson v. State, 389 S.W.3d 513, 517 (Tex. App.—Houston [14th
Dist.] 2012, pet. granted), this court held that if the record does not support the
assessment of a certain dollar amount in costs, the trial court errs in entering a
specific dollar amount in its judgment.

      As in Johnson, it is undisputed that the record does not contain evidence that
would support the specific amount, $294, assessed in the judgment. See id. The
clerk’s record contains a “Criminal Bill of Costs,” which was prepared four months
after the judgment was signed, identifying $294 in court costs. In Johnson, we
held that when the record does not support the assessment of a certain dollar
amount in costs, the trial court errs in entering a specific dollar amount in its
judgment. 389 S.W.3d at 516. Further, this court has rejected documents as not
being “appropriate” bills of cost when such documents do “not appear to have been
brought to the attention of the trial court judge.” Latson v. State, —S.W.3d—, No.
14-12-00559-CR, 2013 WL 4487544, at *3 (Tex. App.—Houston [14th Dist.]
Aug. 22, 2013, no pet. h.); see also Flores v. State, — S.W.3d —, No. 14-12-
00623-CR, 2013 WL 5470048, at *16 (Tex. App.—Houston [14th Dist.] Oct. 1,
2013, no pet. h.) (rejecting bill of costs prepared after the date of the judgment
because there was no evidence the bill had been presented to the trial court prior to
the dollar amount being included in the judgment.). While the “Criminal Bill of
Costs” provides an “Assessed Date” of December 12, 2012, and bears a signature
stamp by the district clerk, its “printout” date is April 10, 2013, which matches the
date a deputy of the district clerk certified that it was a “a true and correct copy of
the original record filed and/or recorded in [the clerk’s] office . . . as it appears on
this date.” However, there is no evidence in the record that any such document was


                                           2
presented to or brought to the attention of the trial court before it included the
specific dollar amount in the judgment.         See Flores, —S.W.3d— 2013 WL
5470048, at *16; Latson, —S.W.3d—, 2013 WL 4487544, at *3; Johnson, 389
S.W.3d at 515, n.1. No other evidence in the record supports the specific dollar
amount assigned as court costs.

      The State argues that there are numerous provisions in the Texas Code of
Criminal Procedure authorizing various court costs to be paid by a defendant when
convicted of a felony offense. The State suggests several specific articles of the
Code of Criminal Procedure and three sections of the Local Government Code
providing for fees that, if assessed against appellant, would add up to an amount of
at least $294.1 Therefore, the State maintains, the evidence is sufficient to support
the $294 in court costs reflected in the judgment.

      We previously have rejected this argument. In Rogers v. State, 402 S.W.3d
410, 420 (Tex. App.—Houston [14th Dist.] 2013, pet. filed), we held that to affirm
the judgment for costs merely because a number of statutes authorize certain costs
or fees that could have been assessed against the defendant—without regard to
whether they actually were assessed—would be speculative.

      The trial court did not err in ordering appellant to pay court costs, as such
costs are mandated by law, but the court did err in entering a specific dollar
amount without any support in the record for that dollar amount. See Johnson, 389
S.W.3d at 516. Because there is no evidence in the record to support the trial
court’s assessment of a specific dollar amount as court costs, we sustain appellant’s
sole issue and reform the trial court’s judgment to delete the specific dollar amount
of costs assessed. See id.; see also Mayer v. State, 309 S.W.3d 552, 554–56 (Tex.

      1
        See Tex. Code Crim. Proc. arts. 102.0045, 102.005, 102.011, 102.0169, 102.017 and
Tex. Loc. Gov’t Code §§ 133.102, 133.105, 133.107.

                                           3
Crim. App. 2010) (holding that sufficient evidence must support an assessment of
costs in a judgment).

      We reform the trial court’s judgment to delete the listing of a specific
amount of court costs and affirm the judgment as reformed.




                                            PER CURIAM

Panel consists of Chief Justice Frost and Justices Boyce and Jamison.
Do Not Publish — TEX. R. APP. P. 47.2(b).




                                        4